Fourth Court of Appeals
                                   San Antonio, Texas
                                         March 27, 2019

                                      No. 04-19-00166-CV

                                     Bernardino FRAUSTO,
                                           Appellant

                                                 v.

                                    RC INDUSTRIES LLC,
                                          Appellee

                    From the 81st Judicial District Court, Frio County, Texas
                               Trial Court No. 17-09-00301CVF
                          Honorable Donna S. Rayes, Judge Presiding


                                         ORDER
       On March 22, 2019, the district clerk filed a letter in this court stating the clerk’s record
has not been filed because appellant has not designated items to be included in the clerk’s record
and has not paid or made arrangements to pay the clerk’s fee for preparing the record.

        It is therefore ORDERED that appellant provide written proof to this court within ten
(10) days of the date of this order that either (1) the clerk’s fee has been paid or arrangements
have been made to pay the clerk’s fee; or (2) appellant is entitled to appeal without paying the
clerk’s fee. If appellant fails to respond within the time provided, this appeal will be dismissed
for want of prosecution. See TEX. R. APP. P. 37.3(b).


                                                      _________________________________
                                                      Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of March, 2019.


                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court